
	
		I
		112th CONGRESS
		1st Session
		H. R. 1907
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mr. Calvert (for
			 himself and Mr. Issa) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To require the Secretary of the Treasury to establish a
		  program to provide loans and loan guarantees to enable eligible public entities
		  to acquire interests in real property that are in compliance with habitat
		  conservation plans approved by the Secretary of the Interior under the
		  Endangered Species Act of 1973, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Infrastructure Facilitation and
			 Habitat Conservation Act of 2011.
		2.Conservation loan
			 and loan guarantee program
			(a)DefinitionsIn
			 this section:
				(1)Eligible public
			 entityThe term eligible public entity means a
			 political subdivision of a State, including—
					(A)a duly established
			 town, township, or county;
					(B)an entity
			 established for the purpose of regional governance;
					(C)a special purpose
			 entity; and
					(D)a joint powers
			 authority, or other entity certified by the Governor of a State, to have
			 authority to implement a habitat conservation plan pursuant to section 10(a) of
			 the Endangered Species Act of 1973 (16 U.S.C. 1539(a)).
					(2)ProgramThe
			 term program means the conservation loan and loan guarantee
			 program established by the Secretary under subsection (b)(1).
				(3)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				(b)Loan and loan
			 guarantee program
				(1)EstablishmentAs
			 soon as practicable after the date of enactment of this Act, the Secretary
			 shall establish a program to provide loans and loan guarantees to eligible
			 public entities to enable eligible public entities to acquire interests in real
			 property that are acquired pursuant to habitat conservation plans approved by
			 the Secretary of the Interior under section 10 of the Endangered Species Act of
			 1973 (16 U.S.C. 1539).
				(2)Application;
			 approval process
					(A)Application
						(i)In
			 generalTo be eligible to receive a loan or loan guarantee under
			 the program, an eligible public entity shall submit to the Secretary an
			 application at such time, in such form and manner, and including such
			 information as the Secretary may require.
						(ii)Solicitation of
			 applicationsNot less frequently than once per calendar year, the
			 Secretary shall solicit from eligible public entities applications for loans
			 and loan guarantees in accordance with this section.
						(B)Approval
			 process
						(i)Submission of
			 applications to Secretary of the InteriorAs soon as practicable
			 after the date on which the Secretary receives an application under
			 subparagraph (A), the Secretary shall submit the application to the Secretary
			 of the Interior for review.
						(ii)Review by
			 Secretary of the Interior
							(I)ReviewAs
			 soon as practicable after the date of receipt of an application by the
			 Secretary under clause (i), the Secretary of the Interior shall conduct a
			 review of the application to determine whether—
								(aa)the
			 eligible public entity is implementing a habitat conservation plan that has
			 been approved by the Secretary of the Interior under section 10 of the
			 Endangered Species Act of 1973 (16 U.S.C. 1539);
								(bb)the
			 habitat acquisition program of the eligible public entity would very likely be
			 completed; and
								(cc)the
			 eligible public entity has adopted a complementary plan for sustainable
			 infrastructure development that provides for the mitigation of environmental
			 impacts.
								(II)Report to
			 SecretaryNot later than 60 days after the date on which the
			 Secretary of the Interior receives an application under subclause (I), the
			 Secretary of the Interior shall submit to the Secretary a report that
			 contains—
								(aa)an
			 assessment of each factor described in subclause (I); and
								(bb)a
			 recommendation regarding the approval or disapproval of a loan or loan
			 guarantee to the eligible public entity that is the subject of the
			 application.
								(III)Consultation
			 with Secretary of CommerceTo the extent that the Secretary of
			 the Interior considers to be appropriate to carry out this clause, the
			 Secretary of the Interior may consult with the Secretary of Commerce.
							(iii)Approval by
			 Secretary
							(I)In
			 generalNot later than 120 days after receipt of an application
			 under subparagraph (A), the Secretary shall approve or disapprove the
			 application.
							(II)FactorsIn
			 approving or disapproving an application of an eligible public entity under
			 subclause (I), the Secretary may consider—
								(aa)whether the
			 financial plan of the eligible public entity for habitat acquisition is sound
			 and sustainable;
								(bb)whether the
			 eligible public entity has the ability to repay a loan or meet the terms of a
			 loan guarantee under the program;
								(cc)any
			 factor that the Secretary determines to be appropriate; and
								(dd)the
			 recommendation of the Secretary of the Interior.
								(III)PreferenceIn
			 approving or disapproving applications of eligible public entities under
			 subclause (I), the Secretary shall give preference to eligible public entities
			 located in biologically rich regions in which rapid growth and development
			 threaten successful implementation of approved habitat conservation plans, as
			 determined by the Secretary in cooperation with the Secretary of the
			 Interior.
							(C)Administration
			 of loans and loan guarantees
						(i)Report to
			 Secretary of the interiorNot later than 60 days after the date
			 on which the Secretary approves or disapproves an application under
			 subparagraph (B)(iii), the Secretary shall submit to the Secretary of the
			 Interior a report that contains the decision of the Secretary to approve or
			 disapprove the application.
						(ii)Duty of
			 SecretaryAs soon as practicable after the date on which the
			 Secretary approves an application under subparagraph (B)(iii), the Secretary
			 shall—
							(I)establish the loan
			 or loan guarantee with respect to the eligible public entity that is the
			 subject of the application (including such terms and conditions as the
			 Secretary may prescribe); and
							(II)carry out the
			 administration of the loan or loan guarantee.
							(c)Termination of
			 authorityThe authority under
			 this section shall terminate on the date that is 10 years after the date of
			 enactment of this Act.
			
